Candler, J.
1. The verdict was not void for uncertainty, and any formal defects therein were cured by the action of the plaintiff in voluntarily writ- ‘ ing off a sufficient amount to reduce the verdict to a sum authorized by the evidence. '
2. The undisputed evidence, and the admissions of one of the defendants, demanded a finding for the plaintiff; and there were no errors' in the admission of evidence of sufficient importance to require the grant of a new —' trial. Judgment affirmed.

All the Justices concur.